DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings filed on November 25, 2020 are acceptable for examination purposes.
Claim Objections
Claims 1,12,18 are objected to because of the following: The independent claims contain periods within the claims (see MPEP 608.01(m), as each claim should begin and end with a period. Periods may not be used elsewhere in the claim except for abbreviations. 
 Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a. the data supply sub-system and interface configured to be accessed and used by a data supplier;
i. the data supply interface configured to permit the data supplier to create a data supply account with the data supply sub-system;
ii. the data supply interface configured to provide a data profile template to the data supplier, receive an upload from the data supplier of a data profile document filled with data profiles, receive an indication from the data supplier indicating whether or not the data profiles are associated with transpired market transactions, receive market category tags for the data profiles from the data supplier, and transmit the data profiles to the data supply sub-system;
iii. the data supply sub-system configured to save the data profiles to a data profile database and track aging of each data profile based on when each data profile was added to the data profile database;
iv. the data supply interface configured to receive requests and payment from the data supplier to verify selected data profiles and transmit the verification request for the selected data profiles to the data verification sub-system;
v. the data supply sub-system configured to make the data profiles available to users of the data acquisition sub-system for a price which 1s paid at least in part to the data supplier;
b. the data acquisition sub-system and interface configured to be accessed and used by a data acquirer,
i. the data acquisition interface configured to permit the data acquirer to create a data acquisition account with the data acquisition sub-system, display a domain field, receive a domain entry from the data acquirer for a website operated by the data acquirer, and add the domain entry to a list of domain entries belonging to that data acquirer;
ii. the data acquisition sub-system configured to permit the data acquirer to generate a pixel code, the pixel code configured to be integrated into the website and to enable pixel software to automatically receive traffic data from visitors visiting the website;
iii. the pixel software configured to transmit the traffic data to the data matching sub-system;
c. the data matching sub-system configured to, in real-time, receive the traffic data from the pixel software, identify visitor data from the traffic data, determine if the visitor data match data profiles in the data profile database, and transmit information about the number and type of data profiles matching visitor data to the data acquisition sub-system;
d. the data acquisition interface configured to inform the data acquirer of the data profiles matching visitor data for each domain entry and permit the data acquirer to select and purchase data profiles matching visitor data according to their type;
e. the data acquisition sub-system configured to generate documents of purchased data profiles and to enable the data acquirer to access and download the documents of purchased data profiles via the data acquisition interface) in claim 1, 
(The data supply, verification, matching, and acquisition platform of claim 1, with the data verification sub-system configured to determine using a neural network whether a given data profile accurately describes an online customer or is merely a fabrication, the neural network having been trained on both authentic and fabricated data profiles) in claim 8, 
( The data supply, verification, matching, and acquisition platform of claim 1, with the data acquisition interface configured to require the data acquirer to submit credentials for a given domain entry before adding the given domain entry to the list of domain entries owned by the data acquirer  ) in claim  9 ,


(a. the data supply sub-system and interface configured to be accessed and used by a data supplier,
i. the data supply interface configured to receive data profiles from the data supplier and transmit the data profiles to the data supply sub-system;  
ii the data supply sub-system configured to save the data profiles to a data profile database;
iii. the data supply sub-system configured to make the data profiles available to users of the data acquisition sub-system for a price which 1s paid at least in part to the data supplier; 
b. the data acquisition sub-system and interface configured to be accessed and used by a data acquirer,
i. the data acquisition sub-system configured to permit the data acquirer to generate a pixel code, the pixel code configured to be integrated with a website, receive traffic data from visitors visiting the website, and transmit the traffic data to the data matching sub-system;
c. the data matching sub-system configured to determine if the visitor data match data profiles in the data profile database;
d. the data acquisition interface configured to permit the data acquirer to purchase data profiles matching the visitor data) in claim  12 ,
(The data supply, matching, and acquisition platform of claim 12, additionally comprising a data verification sub-system, the data verification sub-system configured to receive data supplier requests to verify selected data profiles) in claim 13 ,
(the data supply interface configured to provide a data profile template to the data supplier, receive an upload from the data supplier of a data profile document filled with data profiles, receive an indication from the data supplier indicating whether or not the data profiles are associated with transpired market transactions, receive market category tags for the data profiles from the data supplier; and transmit the data profiles to the data supply sub-system) in claim 15,
(the data supply sub- system configured to track aging of each data profile based on when each data profile was added to the data profile database ) in claim 16,
 ( A customer data monetization platform configured to: a. be accessed and used by a customer data seller, receive customer data from the customer data seller, save the customer data to a customer data database, and make the customer data available for purchase; b. be accessed and used by a customer data purchaser, generate a pixel code configured to be integrated with a website belonging to the customer data purchaser, receive traffic data from pixel software associated with the pixel code) in claim 18 ,
(The customer data monetization platform of claim 18, additionally configured to verify the customer data.) in claim  19 and 
( The customer data monetization platform of claim 19, additionally configured to require payment from the customer data seller prior to verification.) in claim  20 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations
“(a. the data supply sub-system and interface configured to be accessed and used by a data supplier;
i. the data supply interface configured to permit the data supplier to create a data supply account with the data supply sub-system;
ii. the data supply interface configured to provide a data profile template to the data supplier, receive an upload from the data supplier of a data profile document filled with data profiles, receive an indication from the data supplier indicating whether or not the data profiles are associated with transpired market transactions, receive market category tags for the data profiles from the data supplier, and transmit the data profiles to the data supply sub-system;
iii. the data supply sub-system configured to save the data profiles to a data profile database and track aging of each data profile based on when each data profile was added to the data profile database;
iv. the data supply interface configured to receive requests and payment from the data supplier to verify selected data profiles and transmit the verification request for the selected data profiles to the data verification sub-system;
v. the data supply sub-system configured to make the data profiles available to users of the data acquisition sub-system for a price which 1s paid at least in part to the data supplier;
b. the data acquisition sub-system and interface configured to be accessed and used by a data acquirer,
i. the data acquisition interface configured to permit the data acquirer to create a data acquisition account with the data acquisition sub-system, display a domain field, receive a domain entry from the data acquirer for a website operated by the data acquirer, and add the domain entry to a list of domain entries belonging to that data acquirer;
ii. the data acquisition sub-system configured to permit the data acquirer to generate a pixel code, the pixel code configured to be integrated into the website and to enable pixel software to automatically receive traffic data from visitors visiting the website;
iii. the pixel software configured to transmit the traffic data to the data matching sub-system;
c. the data matching sub-system configured to, in real-time, receive the traffic data from the pixel software, identify visitor data from the traffic data, determine if the visitor data match data profiles in the data profile database, and transmit information about the number and type of data profiles matching visitor data to the data acquisition sub-system;
d. the data acquisition interface configured to inform the data acquirer of the data profiles matching visitor data for each domain entry and permit the data acquirer to select and purchase data profiles matching visitor data according to their type;
e. the data acquisition sub-system configured to generate documents of purchased data profiles and to enable the data acquirer to access and download the documents of purchased data profiles via the data acquisition interface) in claim 1, 
(The data supply, verification, matching, and acquisition platform of claim 1, with the data verification sub-system configured to determine using a neural network whether a given data profile accurately describes an online customer or is merely a fabrication, the neural network having been trained on both authentic and fabricated data profiles) in claim [8], 
(The data supply, verification, matching, and acquisition platform of claim 1, with the data acquisition interface configured to require the data acquirer to submit credentials for a given domain entry before adding the given domain entry to the list of domain entries owned by the data acquirer ) in claim  9 ,

[ a. the data supply sub-system and interface configured to be accessed and used by a data supplier,
i. the data supply interface configured to receive data profiles from the data supplier and transmit the data profiles to the data supply sub-system;  
ii the data supply sub-system configured to save the data profiles to a data profile database;
iii. the data supply sub-system configured to make the data profiles available to users of the data acquisition sub-system for a price which 1s paid at least in part to the data supplier; 
b. the data acquisition sub-system and interface configured to be accessed and used by a data acquirer,
i. the data acquisition sub-system configured to permit the data acquirer to generate a pixel code, the pixel code configured to be integrated with a website, receive traffic data from visitors visiting the website, and transmit the traffic data to the data matching sub-system;
c. the data matching sub-system configured to determine if the visitor data match data profiles in the data profile database;
d. the data acquisition interface configured to permit the data acquirer to purchase data profiles matching the visitor data ] in claim  12,
[ The data supply, matching, and acquisition platform of claim 12, additionally comprising a data verification sub-system, the data verification sub-system configured to receive data supplier requests to verify selected data profiles] in claim 13  ,
[the data supply interface configured to provide a data profile template to the data supplier, receive an upload from the data supplier of a data profile document filled with data profiles, receive an indication from the data supplier indicating whether or not the data profiles are associated with transpired market transactions, receive market category tags for the data profiles from the data supplier; and transmit the data profiles to the data supply sub-system] in claim 15,
[ the data supply sub- system configured to track aging of each data profile based on when each data profile was added to the data profile database ] in claim 16,
 [ A customer data monetization platform configured to: a. be accessed and used by a customer data seller, receive customer data from the customer data seller, save the customer data to a customer data database, and make the customer data available for purchase; b. be accessed and used by a customer data purchaser, generate a pixel code configured to be integrated with a website belonging to the customer data purchaser, receive traffic data from pixel software associated with the pixel code ] in claim 18 ,
[ The customer data monetization platform of claim 18, additionally configured to verify the customer data. ] in claim  19  and 
[ The customer data monetization platform of claim 19, additionally configured to require payment from the customer data seller prior to verification. ] in claim  20 ” 

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide the structure to perform the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-7, 9-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S 10,235,682 issued to Hannes M. Jouhikainen et. al. (herein after “Jouhikainen”) and U.S. 2016/0239840 issued to Sascha Preibisch (“Preibisch”).


As per claim 1, Jouhikainen teaches A data supply, verification, matching, and acquisition platform (Jouhikainen: Abstract, Summary), comprising a data supply sub-system and interface, a data verification sub-system, a data matching sub-system, and a data acquisition sub-system and interface (Jouhikainen: Abstract, Summary, Figure1);
a. the data supply sub-system and interface configured to be accessed and used by a data supplier (Jouhikainen: column 11, lines (lines 13-17, as merchant system (claimed data supplier) collects, generates and provides transaction data relating to purchase transactions involving users/clients to the social discovery service (claimed data supply sub system));
i. the data supply interface configured to permit the data supplier to create a data supply account with the data supply sub-system (Jouhikainen: Figure 10, column 15, lines 24- 37 , as registration process involving a merchant , a user associated with the merchant may generate a social discovery service registration request , generate a social discovery account for the merchant);
ii. the data supply interface configured to provide a data profile template to the data supplier, receive an upload from the data supplier of a data profile document filled with data profiles, receive an indication from the data supplier indicating whether or not the data profiles are associated with transpired market transactions, receive market category tags for the data profiles from the data supplier, and transmit the data profiles to the data supply sub-system ( column 13, lines 1-20, as generate social discovery profiles for user  and generate social discovery profiles based on received transaction data, product data and location data column 15, lines 43-58, receiving merchant data from a registered merchant, merchant to provide merchant data (e.g. product data , transaction data etc.) relating to purchase transactions) ;
iii. the data supply sub-system configured to save the data profiles to a data profile database (Jouhikainen: column 13, lines 18-20, as store social discovery profiles in memory) and track aging of each data profile based on when each data profile was added to the data profile database (Jouhikainen: column 16, 6-33, social discovery event based on customer location and time indicates a monitoring of age of the profiles);
iv. the data supply interface configured to receive requests and (Jouhikainen: column 14, lines 30-61, as allow the user to search. View, and collect information relating to social discovery relationships. Receive a social discovery request to search and retrieve information including shopping patterns, products likes or dislikes etc.);
v. the data supply sub-system configured to make the data profiles available to users of the data acquisition sub-system (Jouhikainen: column 14, lines 62-65 and analyze the social discovery maps and generate a response and column 15, lines 10-23, response may identify users , shopping patterns);
vi. the data profiles having a device category, the device category identifying whether each data profile is associated with a desktop computer, tablet device, or mobile phone device (column 7, lines 23-25, as  clients may be  desktop, laptop, mobile device (smart phone), column 10, lines 20, as profiles and user device);
vii. the data profiles having contact cells which store phone numbers and/or emails (Jouhikainen: column 16, lines 47, as email); 
viii. the data profiles having IP address cells which store IP addresses (Jouhikainen: column 17, lines 14-20, merchant website); 
b. the data acquisition sub-system and interface configured to be accessed and used by a data acquirer (Jouhikainen:  Figure 10, column 15, lines 24- 37 , as registration process involving a merchant , a user associated with the merchant may generate a social discovery service registration request , generate a social discovery account for the merchant, column 16, lines 65, bridging to, column 17, lines 25, as the social discovery service may provide an online social discovery service that identifies for a merchant when a certain number of users who are members of a certain shopping graph are browsing the merchant’s website.),
i. the data acquisition interface configured to permit the data acquirer to create a data acquisition account with the data acquisition sub-system, display a domain field, receive a domain entry from the data acquirer for a website operated by the data acquirer, and add the domain entry to a list of domain entries belonging to that data acquirer (Jouhikainen:  Figure 10, column 15, lines 24- 37 , as registration process involving a merchant , a user associated with the merchant may generate a social discovery service registration request , generate a social discovery account for the merchant, column 16, lines 65, bridging to, column 17, lines 25, as the social discovery service may provide an online social discovery service that identifies for a merchant when a certain number of users who are members of a certain shopping graph are browsing the merchant’s website.) ;
ii. the data acquisition sub-system configured to permit the data acquirer to generate a pixel code, the pixel code configured to be integrated into the website and to enable pixel software to automatically receive traffic data from visitors visiting the website (Jouhikainen: column 17, lines 15-20, as social discovery service may notify the merchants that a social discovery event exists and  are currently shopping online at the merchant’s website);
iii. the pixel software configured to transmit the traffic data to the data matching sub-system (Jouhikainen: social discovery service may notify the merchants that a social discovery event exists and  are currently shopping online at the merchant’s website);
c. the data matching sub-system configured to, in real-time, receive the traffic data from the pixel software, identify visitor data from the traffic data, determine if the visitor data match data profiles in the data profile database, and transmit information about the number and type of data profiles matching visitor data to the data acquisition sub-system (Jouhikainen: column 17, lines 1-25, as social discovery service system access server that provides merchant’s web site to access visiting users are registered users of the social discovery system . Use data related to transactions and notify the merchants that a social discovery event exists and  users are currently shopping online at the merchant’s website, identified users);
d. the data acquisition interface configured to inform the data acquirer of the data profiles matching visitor data for each domain entry (Jouhikainen: column 17, lines 1-25, as notify the merchants that a social discovery event exists and  users are currently shopping online at the merchant’s website, identified users)
and permit the data acquirer to select and  (Jouhikainen: column 16, lines 34-48, as notification includes description of the type of event(e.g. store X at location Y has N consumers shopping with habit SH) . The notification may provide shopping profile information for each identified user  or provide a  link to obtain the shopping profile for each identified user) ;
e. the data acquisition sub-system configured to generate documents of (Jouhikainen: column 16, lines 34-48, as notification includes description of the type of event(e.g. store X at location Y has N consumers shopping with habit SH) . The notification may provide shopping profile information for each identified user  or provide a  link to obtain the shopping profile for each identified user).
Jouhikainen does not explicitly teach purchasing and a price which  is paid at least in part to the data supplier. Preibisch does teach purchasing and a price is paid at least in part to the data supplier at [0004], as processing an online transaction made by a consumer at a merchant website.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Jouhikainen system of providing social discovery relationships with the ability to make purchase and payments of a price to a data supplier in order to discover relationships between customers and between customers and merchants. One would have been motivated to make this modification as  Jouhikainen describes registering merchants and providing merchant data such as product data and transaction data related to a customer purchase and providing  notifications that a social discovery event exists. As such , providing a system for purchasing items from a website would provide a means to allow the merchants to use the dynamic data relating to shopping habits and social connections of customers to  create a broader marketing and business opportunities as described by Jouhikainen at column 2, lines 5-14. 
As per claim 2, same as claim arguments above and Jouhikainen teaches:
 The data supply, verification, matching, and acquisition platform of claim 1, with the data profile template being a spreadsheet ( column 13, lines 1-20, as generate social discovery profiles for user  and generate social discovery profiles based on received transaction data, product data and location data column 15, lines 43-58, receiving merchant data from a registered merchant, merchant to provide merchant data (e.g. product data , transaction data etc.) relating to purchase transactions)
As per claim 3, same as claim arguments above and Jouhikainen teaches:
The data supply, verification, matching, and acquisition platform of claim 1, with each data profile corresponding to a potential online customer and contact information for the potential online customer (Jouhikainen: column 17, lines 1-25, as registered users; online users; column 17, lines 30-36, contact information e.g. email and phone number).
As per claim 4, same as claim arguments above and Jouhikainen teaches:
 The data supply, verification, matching, and acquisition platform of claim 1, with the data supplier and the data acquirer not being mutually exclusive (Jouhikainen: column 4, lines 20-25, as merchants provide product information relating to customers . In one aspect merchants who register for the discovery service and provide product data may receive information relating to customer profiles such as shopping habits).
As per claim 5, same as claim arguments above and Jouhikainen teaches:
The data supply, verification, matching, and acquisition platform of claim 1, with the data supply account and the data acquisition account not being mutually exclusive (Jouhikainen: column 15, lines 24-30, Registration process involving merchants; column 16, lines 1-6, as merchant profile,  column 4, lines 20-25, merchants who register for the discovery service and provide product data may receive information relating to customer profiles such as shopping habits).
As per claim 6, same as claim arguments above and Jouhikainen teaches:
The data supply, verification, matching, and acquisition platform of claim 1, with the data supply account and the data acquisition account being mutually exclusive  (Jouhikainen: column 15, lines 24-30, Registration process involving merchants
As per claim 7, same as claim arguments above and Jouhikainen teaches:
The data supply, verification, matching, and acquisition platform of claim 1, with the transpired market transactions being purchases made by online customers and the data profiles being information about those online customers (Jouhikainen: column 17, lines 1-25, as social discovery service system access server that provides merchant’s web site to access visiting users are registered users of the social discovery system . Use data related to transactions and notify the merchants that a social discovery event exists and  users are currently shopping online at the merchant’s website, identified users).
As per claim 9, same as claim arguments above and Jouhikainen teaches:
The data supply, verification, matching, and acquisition platform of claim 1, with the data acquisition interface configured to require the data acquirer to submit credentials for a given domain entry before adding the given domain entry to the list of domain entries owned by the data acquirer (Jouhikainen :column 15, lines 24-40, as merchant registration, credentials, and column 16, lines 65-66- column 17, line 5, as online social discovery service and merchant’s website .
As per claim 10, same as claim arguments above and Jouhikainen teaches:
 The data supply, verification, matching, and acquisition platform of claim 1, with the data verification sub-system and the data matching sub-system forming part of a server sub- system (Jouhikainen: Figures 1-3).
As per claim 11, same as claim arguments above and Jouhikainen teaches:
 The data supply, verification, matching, and acquisition platform of claim 1, with the data acquirer being an e-commerce merchant  (Jouhikainen: column 17, lines 1-25, as notify the merchants that a social discovery event exists and  users are currently shopping online at the merchant’s website, identified users)
As per claim 12, Jouhikainen teaches: A data supply, matching, and acquisition platform, comprising a data supply sub-system and interface, a data matching sub-system, and a data acquisition sub-system and interface  (Jouhikainen: Abstract, Summary);
a. the data supply sub-system and interface configured to be accessed and used by a data supplier (Jouhikainen: column 11, lines (lines 13-17, as merchant system (claimed data supplier) collects, generates and provides transaction data relating to purchase transactions involving users/clients to the social discovery service (claimed data supply sub system)),
i. the data supply interface configured to receive data profiles from the data supplier and transmit the data profiles to the data supply sub-system ( column 13, lines 1-20, as generate social discovery profiles for user  and generate social discovery profiles based on received transaction data, product data and location data column 15, lines 43-58, receiving merchant data from a registered merchant, merchant to provide merchant data (e.g. product data , transaction data etc.) relating to purchase transactions);  
ii the data supply sub-system configured to save the data profiles to a data profile database (Jouhikainen: column 13, lines 18-20, as store social discovery profiles in memory) and track aging of each data profile based on when each data profile was added to the data profile database (Jouhikainen: column 16, 6-33, social discovery event based on customer location and time indicates a monitoring of age of the profiles);
iii. the data supply sub-system configured to make the data profiles available to users of the data acquisition sub-system (Jouhikainen: column 14, lines 62-65 and analyze the social discovery maps and generate a response and column 15, lines 10-23, response may identify users , shopping patterns); 
b. the data acquisition sub-system and interface configured to be accessed and used by a data acquirer (Jouhikainen:  Figure 10, column 15, lines 24- 37 , as registration process involving a merchant , a user associated with the merchant may generate a social discovery service registration request , generate a social discovery account for the merchant, column 16, lines 65, bridging to, column 17, lines 25, as the social discovery service may provide an online social discovery service that identifies for a merchant when a certain number of users who are members of a certain shopping graph are browsing the merchant’s website.),
i. the data acquisition sub-system configured to permit the data acquirer to generate a pixel code, the pixel code configured to be integrated with a website, receive traffic data from visitors visiting the website (Jouhikainen: column 17, lines 15-20, as social discovery service may notify the merchants that a social discovery event exists and  are currently shopping online at the merchant’s website) , and transmit the traffic data to the data matching sub-system  (Jouhikainen: social discovery service may notify the merchants that a social discovery event exists and  are currently shopping online at the merchant’s website);
c. the data matching sub-system configured to determine if the visitor data match data profiles in the data profile database  (Jouhikainen: column 17, lines 1-25, as notify the merchants that a social discovery event exists and  users are currently shopping online at the merchant’s website, identified users);
d. the data acquisition interface configured to permit the data acquirer to  (Jouhikainen: column 17, lines 1-25, as notify the merchants that a social discovery event exists and  users are currently shopping online at the merchant’s website, identified users).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Jouhikainen system of providing social discovery relationships with the ability to make purchase and payments of a price to a data supplier in order to discover relationships between customers and between customers and merchants. One would have been motivated to make this modification as  Jouhikainen describes registering merchants and providing merchant data such as product data and transaction data related to a customer purchase and providing  notifications that a social discovery event exists. As such , providing a system for purchasing items from a website would provide a means to allow the merchants to use the dynamic data relating to shopping habits and social connections of customers to  create a broader marketing and business opportunities as described by Jouhikainen at column 2, lines 5-14. 

As per claim 13, same as claim arguments above and Jouhikainen teaches:
 The data supply, matching, and acquisition platform of claim 12, additionally comprising a data verification sub-system, the data verification sub-system configured to receive data supplier requests to verify selected data profiles (Jouhikainen: column 14, lines 30-61, as allow the user to search. View, and collect information relating to social discovery relationships. Receive a social discovery request to search and retrieve information including shopping patterns, products likes or dislikes etc.).
As per claim 14, same as claim arguments above and Jouhikainen teaches:
The data supply, matching, and acquisition platform of claim 13, with verification of the selected data profiles requiring payment from the data supplier (Jouhikainen: column 14, lines 30-61, as allow the user to search. View, and collect information relating to social discovery relationships. Receive a social discovery request to search and retrieve information including shopping patterns, products likes or dislikes etc.).
As per claim 15, same as claim arguments above and Jouhikainen teaches:
 The data supply, matching, and acquisition platform of claim 12, the data supply interface configured to provide a data profile template to the data supplier, receive an upload from the data supplier of a data profile document filled with data profiles, receive an indication from the data supplier indicating whether or not the data profiles are associated with transpired market transactions, receive market category tags for the data profiles from the data supplier; and transmit the data profiles to the data supply sub-system  ( column 13, lines 1-20, as generate social discovery profiles for user  and generate social discovery profiles based on received transaction data, product data and location data column 15, lines 43-58, receiving merchant data from a registered merchant, merchant to provide merchant data (e.g. product data , transaction data etc.) relating to purchase transactions).

As per claim 16, same as claim arguments above and Jouhikainen teaches:
 The data supply, matching, and acquisition platform of claim 12, the data supply sub- system configured to track aging of each data profile based on when each data profile was added to the data profile database (Jouhikainen: column 16, 6-33, social discovery event based on customer location and time indicates a monitoring of age of the profiles).
As per claim 17, same as claim arguments above and Jouhikainen teaches:
 The data supply, matching, and acquisition platform of claim 12, with the data profiles having a device category, the device category identifying whether each data profile is associated with a desktop computer, tablet device, or mobile phone device (column 7, lines 23-25, as  clients may be  desktop, laptop, mobile device (smart phone), column 10, lines 20, as profiles and user device).
Claims 18-20 are rejected based on the same rational as claims 1-11 above.

Allowable Subject Matter
14.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday and Tuesday 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        August 25, 2022

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167